The defendant was convicted of the offense of stealing an automobile, his motion for a new trial was denied, and that judgment is assigned as error.
1. The undisputed evidence showed that the defendant was found in the possession of the stolen car a day or two after its theft, and that he made an incriminatory statement in which he admitted "getting the car." The evidence as a whole amply authorized the verdict.
2. The evidence connecting the defendant with the offense charged not being wholly circumstantial, the court did not err in failing to charge the law of circumstantial evidence, in the absence of a request to so charge.
3. The evidence not showing that a plenary confession was made by the defendant, but showing only an incriminatory admission, the court did not err in failing to charge the law of confessions. Richardson v. State, 47 Ga. App. 138
(169 S.E. 770).
4. This court can not consider the question of venue in this case, since that question was not specifically raised by any ground of the motion for new trial. Code, § 6-1609.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur. *Page 789